Title: To James Madison from James Monroe, 12 August 1813
From: Monroe, James
To: Madison, James


Dear Sir
Washington Aug 12th 1813.
You reach home I presume to day, and I hope with improv’ment in your health, by the journey.
Mr. Wyer left this place, this morning, with the despatches for our ministers in Russia. He takes two sets, one under the seal of Mr Daschkoff, another, that of the Dept of State. He promises to make the greatest effort, to reach his destination, as soon as possible. He will call on Mrs Gallatin for her letters, & expects to get to sea, in a fortnight at the latest. On her application I have remitted to her 750. Dolrs. out of Mr Gallatins salary, & according to his request before he sail’d.
Two gentlemen from Annapolis, (Col: Duvall was one of them) arrived here yesterday evening, in consequence of some menacing maneuvres of the enemy, who lie with great force, off that town, & on Kent Island, and of an order from Genl. Smith to Col: Carbery, to march his force immediately to Baltimore. These gentlemen brought a letter from the Colonel to the Secretary at War, which, after being opend by Mr Parker, was brought by them to me, he having no authority to interfere. They represented that the removal of the force, from Annapolis, where little other, was or could be collected, would invite an attack on the place, already sufficiently menac’d: that the people there would be in despair, if Col: C. left them, and all who had the mean’s, would move off. I went with them to the Secry of the navy. We both thought that they had better follow Genl. Armstrong to Baltimore, where he might still be. On enquiry, they concluded that he would have departed, before they could get there. Carbery’s letter to the Secretary at war states that he shod. not obey Genl. Smiths order till he shewed his authority to give it, but Mr Parker stated to these gentlemen, that he was not aware that any such authority had been given to Genl. Smith, tho’ he thought it probable, that it might be done, as he had heard the Secretary say before his departure, that he should arrange that affair with the general as he passd thro Bal: Their anxiety was increased by a fear that as only the claims of Bal: might be heard there, the authority would be given, & the order be immediately issued. The Secry. of the navy intimated to these gentlemen, that, as the frigate in this river, was moving up to the navy yard, he could spare Captn Morris with his crew for the forts at Annapolis, where he would place them, provided they could have the command in the forts, which was presumed on all sides. They urged strongly the measure; as likely to produce the happiest effect, in that exposed town, and as being the more important, as Captn Morris would put the forts in order, they being quite out of repair. With respect to Col: Carbery’s removal, we stated it as our opinion, that it ought to be avoid[e]d if possible, because, Annapolis was menac’d more than Baltimore; that Bal: was better able to defend itself, & that the removal of the troops from Annapolis would not only expose that town to attack, but leave the road open to this place. We stated however, that all that we could do, would be to authorise, them, to communicate the above as our opinion to Col: Carbery, merely with a view, if he shod. think it entitled to such weight, to the suspension of his march, in case the order with sufficient authority should have been issued, untill the arrival of Genl. Bloomfield, who had been appointed to command here, & who would doubtless be instructed, on the subject, by the Secry at War.
I intimated to Major Gardner yesterday, that if there should be any case, in the absence of the Secretary at war, on which my advice might be useful, I should at all times be ready & happy to give it. He thanked me, saying that he should often apply to me. I shall give the same intimation to Mr Parker to day, of which they will be authorised to apprize the Secretary.
The affair at Sandusky, gives some encouragment, to hope a change in that quarter. Mr Jones says, the flotilla is out on lake Erie, & the enemy in sight. He is confident of success. Very respectfully & sincerely yrs.
Jas Monroe
